Citation Nr: 1137480	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for diabetes mellitus, and if so, whether service connection is warranted for this disease.

2.  Whether the decision to remove the Veteran's son from his award of additional monthly benefits for dependents was proper.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge in February 2011; a transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for diabetes mellitus and the propriety of the decision to remove the Veteran's son from award of additional monthly benefits for dependents are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in August 2003 denied a claim of entitlement to service connection for diabetes mellitus; the Veteran was notified of this decision but did not appeal it.

2.  Evidence associated with the claims file since the August 2003 rating decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim of service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received with respect to the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist
and Other Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for diabetes mellitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board acknowledges that the VA still has duty to notify and assist the Veteran with regard to the underlying claim for service connection.  However, since this part of the appeal is being remanded, no discussion is necessary in the instant decision.  

Following the issuance of the April 2009 statement of the case, additional evidence was submitted by the Veteran.  Although much of it was duplicative of evidence previously of record, the Board notes that some of the evidence was new and, as such, a remand would generally be necessary to allow the RO to review this evidence and readjudicate the claim on appeal.  38 C.F.R. § 20.1304(c) (2010).  In the present case, however, the Veteran submitted a waiver of RO review; additionally, the Board is only reopening the claim and is not deciding this appeal on its merits.  Thus, there is no prejudice in proceeding with its decision to reopen the claim at this time.  See id.  

Legal Criteria and Analysis

The record reflects that, prior to the current appeal, the Veteran was denied service connection for diabetes mellitus by an RO rating decision dated in August 2003.  The Veteran did not appeal this rating decision; thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  In August 2006, he submitted a claim requesting that the VA reopen this previously disallowed claim.  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Pertinent VA regulation defines "new and material" evidence as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Initially, the Board acknowledges that the RO reopened the Veteran's claim in the March 2007 rating decision on appeal before denying the underlying claim on its merits.  Presumably, the Veteran did not disagree with the decision to reopen his previously denied claim.  Nevertheless, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

At the time of the prior denial in this matter, as issued in the August 2003 rating decision, the evidence under consideration consisted of lay statements by the Veteran that his diabetes mellitus was secondary to (then) service-connected hypoglycemia.  Also of record were service treatment records which did not contain any reference to a diagnosis of diabetes mellitus and post-service medical evidence which indicated the Veteran was first diagnosed with diabetes mellitus in April 2003.  The RO, in its August 2003 rating decision, concluded that the evidence failed to indicate that diabetes mellitus had its onset during the Veteran's active duty service or within the one-year presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011) (stating that certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  

As for any claimed relationship to a service-connected disability, the RO acknowledged there was evidence that the Veteran had been diagnosed with hypoglycemia during service.  However, it had severed service connection for hypoglycemia in the same rating decision on the basis that this is a laboratory finding and not a disability in and of itself for which service connection may be awarded, thereby mooting any assertion that service connection should be awarded on a secondary basis.  The remaining evidence of record failed, according to the RO, to indicate a nexus between the Veteran's April 2003 diagnosis of diabetes mellitus and service.  

Since the August 2003 denial, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  Specifically, the record contains internet medical literature submitted by the Veteran which indicates that hypoglycemia is commonly associated with diabetes mellitus and may, in some cases, be an indicator of the disease.  Additionally, the Veteran provided written statements and testimony that his cardiologist, Dr. H.K. Baddigam, informed him in 2003 that the amount of damage to his cardiovascular system, and specifically, his arteries, was indicative of someone who had longstanding, untreated diabetes, thereby suggesting that diabetes may have had its onset during service.  Finally, the Veteran testified in February 2011 that a diagnosis of diabetes was entertained during service, but was not recorded because of the Veteran's fear that it would affect his worldwide duty status.  

The above-discussed evidence was not previously on file at the time of the prior final denial; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it relates to whether the Veteran's diabetes mellitus may have had its onset during active duty service or, at a minimum, within the one-year presumptive period, as evidenced by findings of hypoglycemia in service or cardiovascular damage noted approximately five years after service.  The Board acknowledges that the Veteran's lay statements regarding his cardiologist's opinion as to the "age" of the Veteran's diabetes (as determined by his cardiac condition) is not, in and of itself, competent medical evidence of a nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  However, in determining whether to reopen a previously denied claim, the Board must presume the credibility of the evidence.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Therefore, if such statement were to be confirmed by the private cardiologist or through other competent evidence of record, such opinion would present a reasonable possibility of changing the outcome of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Similarly, the medical literature submitted by the Veteran does not expressly pertain to him, but, at a minimum, raises for further consideration the issue of whether in-service clinical findings of hypoglycemia represented undiagnosed diabetes mellitus.  See id.  As such, the Board finds that new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for diabetes mellitus is reopened.  



ORDER

The Veteran's previously denied claim for service connection for diabetes mellitus is reopened, and to this extent the appeal is granted.  


REMAND

Service Connection for Diabetes Mellitus

Turning to the merits of the Veteran's underlying claim for service connection for diabetes mellitus, the Board finds that additional development is necessary prior to promulgation of a decision.  Specifically, the Board is not satisfied that the current evidence adequately addresses whether the Veteran's diabetes mellitus had its onset during his period of active duty service or within the one-year presumptive period.  As discussed above, the only evidence of record addressing a possible relationship between service and diabetes is generic medical literature stating that hypoglycemia may indicate a diagnosis of diabetes mellitus and a lay assertion by the Veteran that his private cardiologist informed him that the state of his cardiac condition in 2003 suggested longstanding, untreated diabetes dating back at least five years.  Since neither of these is sufficient to substantiate the Veteran's claim, the Board finds that a remand is necessary to obtain such evidence.  See generally 38 U.S.C.A. § 5103A (West 2002).

More specifically, the Agency of Original Jurisdiction (AOJ) should obtain medical opinions from appropriate clinicians (i.e., endocrinologist and cardiologist) as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's diabetes, first noted in the record in April 2003, had its onset either during service or within one year following his discharge from service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2011).  In addition to obtaining supplemental VA opinions, the AOJ should contact the Veteran to request that he submit a medical opinion from his cardiologist, Dr. H.K. Baddigam, confirming the lay statement that it is Dr. Baddigam's opinion that the Veteran's diabetes mellitus had its onset sometime between January 1981 and January 1999.  See, e.g., Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (holding that VA's duty to make "reasonable efforts" to assist a claimant in developing his claim includes seeking clarification of private examination reports when it appears that clarification could provide relevant evidence necessary to substantiate the claim).  Alternatively, the AOJ should notify the Veteran that he may submit information, including a release form, such that the VA might request such opinion on his behalf.  See 38 C.F.R. § 3.159(c).  

As a final note, the Board observes that the Veteran's claims file contains a number of service department records envelopes which purport to include seven (7) envelopes of medical service treatment records.  Unfortunately, only four of these envelopes are associated with the current record.  Absent some formal finding that the remaining three envelopes either do not exist or are no longer available, the Board finds that the AOJ should take all reasonable efforts to ensure that the Veteran's service treatment records are complete, including a search for any missing envelopes and a request for any service treatment records from the National Personnel Records Center (NPRC).  See 38 C.F.R. § 3.159(c)(3).  

Manlincon Remand

In December 2010, the RO notified the Veteran by letter that it had received information that the Veteran's son was utilizing Dependents' Educational Assistance (DEA) benefits under Chapter 35 of Title 38 of the United States Code.  As such, the RO was removing the Veteran's son from his award of additional monthly benefits for dependents, thereby reducing the amount of his overall monthly VA award.  In February 2011, the Veteran submitted a written statement to the RO on a VA Form 9 (Appeal to the Board of Veterans' Appeals) that he disagreed with the RO's actions and that he desired a hearing on the issue before a member of the Board.  

The Board finds that the February 2011 statement constitutes a timely notice of disagreement with the RO's December 2010 decision to remove the Veteran's son from his dependent award.  See 38 C.F.R. § 20.201 (2010).  However, as of the date of this decision, there is no indication that the RO has taken any steps to send the Veteran a statement of the case such that he might perfect an appeal to the Board.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed but no statement of the case issued is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.26 (2010).  Following receipt of a statement of the case, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of whether the decision to remove the Veteran's son from his award of additional monthly benefits for dependents was proper.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  Contact the Veteran and ask him to either (a) submit a medical opinion from his cardiologist, Dr. H.K. Baddigam, confirming the lay statement that it is Dr. Baddigam's opinion that the Veteran's diabetes mellitus had its onset sometime between January 1981 and January 1999, or (b) provide information sufficient to allow the VA to contact Dr. H.K. Baddigam on his behalf to request such opinion, including the address for this physician and a completed consent form.  Please notify the Veteran that any opinion provided by his cardiologist should include some discussion as to the evidence or information used to reach a conclusion, including general medical principles and knowledge and/or clinical findings.  

3.  Conduct a search for any outstanding service treatment records (i.e., medical records envelopes numbered 4, 5, and 6), to include a request for copies of all service treatment records from the NPRC.  Any efforts to ascertain outstanding or missing service treatment records should be documented in the claims file, including any negative responses.  If it is determined that there are missing service treatment records that cannot be replaced by NPRC, the AOJ should notify the Veteran and request that he submit copies of any records in his possession . 

4.  After any outstanding evidence has been associated with the claims file, obtain a medical opinion from a physician who is experienced in the field of endocrinology.  The claims file, including a copy of this REMAND, must be made available to the reviewing physician, and the opinion should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record, including the Veteran's lay statements and his service and post-service treatment records, the reviewing physician should provide responses to the following questions.  As to any opinions requested below, the examiner should identify any evidence or information used to reach a conclusion, including general medical principles and knowledge and/or findings specific to the examination or claims file.

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diabetes mellitus had its onset either during the Veteran's period of active duty service or within one year of his separation from service (i.e., January 1981 to January 1999), and if so, when.  The reviewing physician should consider and discuss the significance of any findings of hypoglycemia during service as well as any elevated blood glucose readings, including those noted in October 1991 (108), October 1993 (125), January 1994 (103), August 1997 (119), and September 1997 (131).  

(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diabetes mellitus is otherwise related to his period of active duty service.  

5.  After any outstanding evidence has been associated with the claims file, obtain a medical opinion from a physician who is experienced in the field of cardiovascular disorders.  The claims file, including a copy of this REMAND, must be made available to the reviewing physician, and the opinion should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record, including the Veteran's lay statements and his service and post-service treatment records, post-service treatment records, the reviewing physician should provide responses to the following questions.  As to any opinions requested below, the examiner should identify any evidence or information used to reach a conclusion, including general medical principles and knowledge and/or findings specific to the examination or claims file.

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diabetes mellitus had its onset either during the Veteran's period of active duty service or within one year of his separation from service (i.e., January 1981 to January 1999), and if so, when.  The reviewing physician should consider and discuss the significance of any cardiac findings noted during or after service which might indicate longstanding, untreated diabetes.  

(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diabetes mellitus is otherwise related to his period of active duty service.  

6.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completion of the above, and any other development deemed necessary, review the expanded record, to include any evidence received since the April 2009 statement of the case, and readjudicate the issue of entitlement to service connection for diabetes mellitus.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


